126 Ga. App. 482 (1972)
191 S.E.2d 333
PLUMMER
v.
THE STATE.
47292.
Court of Appeals of Georgia.
Argued June 6, 1972.
Decided June 14, 1972.
Glenn Zell, for appellant.
Lewis R. Slaton, District Attorney, Morris H. Rosenburg, Joel M. Feldman, Carter Goode, for appellee.
HALL, Presiding Judge.
Defendant appeals from his conviction for motor vehicle theft and from the denial of his motion for a new trial.
Defendant contends the court erred in its charge concerning recent possession of stolen property. The charge was a correct statement of the law and virtually indistinguishable from that in Aiken v. State, 226 Ga. 840 (178 SE2d 202). See also Taylor v. State, 118 Ga. App. 605 (3) (164 SE2d 876).
*483 Defendant also contends the court erred in failing to charge the lesser included offense of receiving stolen goods. Of course, receiving is not a lesser included offense of theft. They are two completely distinct crimes, having different elements, and are, in fact, so mutually exclusive that the thief and the receiver cannot even be accomplices. See Springer v. State, 102 Ga. 447 (30 SE 971); Watson v. State, 116 Ga. 607 (43 SE 32, 21 LRA (NS) 1). That receiving carries a possible lower minimum sentence is completely irrelevant.
Judgment affirmed. Pannell and Quillian, JJ., concur.